EXHIBIT “X” WMB INTELLECTUAL PROPERTY X Part I:Trademarks Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date A GREAT PLACE TO BANK United States Coast Federal Bank, FSB 74/276,984 5/19/1992 ACCESSABILITY (STYLIZED) United States The Dime Savings Bank of New York, FSB 76/061,775 6/2/2000 AHMANSON United States Ahmanson Land Company 76/070,810 6/14/2000 AHMANSON United States Ahmanson Land Company 76/070,827 6/14/2000 AHMANSON United States Ahmanson Land Company 76/070,816 6/14/2000 AHMANSON United States Ahmanson Land Company 76/070,801 6/14/2000 AHMANSON United States Ahmanson Land Company 76/070,821 6/14/2000 AHMANSON United States Ahmanson Land Company 76/071,055 6/14/2000 AHMANSON United States Ahmanson Land Company 76/070,802 6/14/2000 AHMANSON United States Ahmanson Land Company 76/070,800 6/14/2000 AHMANSON United States Ahmanson Land Company 76/070,850 6/14/2000 AHMANSON United States Ahmanson Land Company 76/070,851 6/14/2000 AHMANSON LAND COMPANY United States Ahmanson Land Company 76/070,863 6/14/2000 AHMANSON LAND COMPANY United States Ahmanson Land Company 76/070,820 6/14/2000 AHMANSON MORTGAGE Arizona Home Savings of America, F.A. N/A 5/1/1986 AHMANSON MORTGAGE California Home Savings of America, F.A. N/A 8/1/1986 AHMANSON MORTGAGE Colorado Home Savings of America, F.A. N/A T30,711 4/28/1986 AHMANSON MORTGAGE Georgia (State) Home Savings of America, F.A. N/A S6,807 5/20/1986 AHMANSON MORTGAGE North Carolina Home Savings of America, F.A. N/A 5/8/1986 AHMANSON MORTGAGE Oregon Home Savings of America, F.A. N/A S20,819 4/23/1986 AHMANSON MORTGAGE United States Washington Mutual Bank, FA 73/594,508 4/21/1986 8/25/1987 AHMANSON MORTGAGE (Stylized letters) Washington Home Savings of America, F.A. N/A 4/21/1986 AHMANSON MORTGAGE and Design Colorado Home Savings of America, F.A. N/A T30,811 5/16/1986 AHMANSON MORTGAGE and Design Georgia (State) Home Savings of America, F.A. N/A S6,808 5/20/1986 AHMANSON MORTGAGE and Design Indiana Home Savings of America, F.A. N/A 4/21/1986 AHMANSON MORTGAGE and Design Indiana Home Savings of America, F.A. N/A 4/21/1986 AHMANSON MORTGAGE and Design Minnesota Home Savings of America, F.A. N/A 5/19/1986 AHMANSON MORTGAGE and Design North Carolina Home Savings of America, F.A. N/A 5/19/1986 AHMANSON MORTGAGE and Design Oregon Home Savings of America, F.A. N/A S20,858 5/12/1986 AHMANSON MORTGAGE COMPANY Tennessee Home Savings of America, F.A. N/A N/A 5/15/1986 X-1 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date AHMANSON MORTGAGE COMPANY and Design United States Washington Mutual Bank, FA 73/596,025 4/30/1986 12/23/1986 AHMANSON MORTGAGE COMPANY SAVINGS OF AMERICA & Design Washington Home Savings of America, F.A. N/A 5/2/1986 AHMANSON RANCH United States Ahmanson Land Company 76/070,809 6/14/2000 AHMANSON RANCH United States Ahmanson Land Company 76/072,211 6/14/2000 AHMANSON RANCH United States Ahmanson Land Company 76/070,811 6/14/2000 AHMANSON RANCH United States Ahmanson Land Company 76/070,861 6/14/2000 AHMANSON RANCH United States Ahmanson Land Company 76/072,213 6/14/2000 AHMANSON RANCH United States Ahmanson Land Company 76/070,860 6/14/2000 AHMANSON RANCH United States Ahmanson Land Company 76/070,841 6/14/2000 AHMANSON RANCH United States Ahmanson Land Company 76/071,056 6/14/2000 AHMANSON RANCH United States Ahmanson Land Company 76/070,865 6/14/2000 AHMANSON RANCH United States Ahmanson Land Company 76/072,212 6/14/2000 ALLPOINTS United States Providian Financial Corporation 75/773,064 8/11/1999 AMERICA THE BEAUTIFUL AND PROSPEROUS SAVINGS (Chinese Charac United States Home Savings of America, FSB 74/034,117 3/2/1990 2/5/1991 AMERICAN EQUITY CREDIT LINE California American Savings & Loan Association 5/19/1988 5/19/1988 AMERICAN MONEY MANAGER ACCOUNT, THE (Stylized) California American Savings & Loan Association 4/28/1988 4/28/1988 AMERICAN PATRIOTS CLUB, THE California Washington Mutual Bank, FA 3/4/1988 3/4/1988 AMERICAN PATRIOTS CLUB, THE United States Washington Mutual Bank, FA 73/705,902 1/15/1988 9/6/1988 AMERICAN SAVINGS BANK United States American Savings Bank, FA 75/220,739 1/2/1997 12/15/1998 AMERICAN SAVINGS BANK and Design (Eagle/w/triangle) United States Washington Mutual Bank, FA 74/265,806 4/14/1992 3/2/1993 APPROVALFIRST United States PNC Mortgage Corp. of America 73/834,265 10/27/1989 6/19/1990 APROBACIONPRIMERO United States PNC Mortgage Corp. of America 74/636,869 2/15/1995 1/2/1996 ARIA United States Providian Financial Corporation 78/002,488 4/4/2000 ARIA United States Washington Mutual Bank 75/655,115 3/5/1999 7/3/2001 ARIA United States Providian Financial Corporation 78/000,352 3/21/2000 ARIA BUYSMART United States Providian Financial Corporation 75/908,593 2/2/2000 ARIA PERSONA United States Providian Financial Corporation 75/727,124 6/11/1999 X-2 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date ARIA PERSONAL REGISTRY United States Providian Financial Corporation 75/908,592 2/2/2000 ARIA PERSONAL SHOPPER United States Providian Financial Corporation 75/853,371 11/18/1999 ARIA PORTRAIT United States Providian Financial Corporation 75/726,706 6/11/1999 ARIA.COM United States Providian Financial Corporation 75/905,995 1/28/2000 ASK US BANKING United States Great Western Financial Corporation 74/643,466 3/8/1995 B/CXPRESS United States North American Mortgage Company 75/222,278 1/7/1997 10/28/1997 B/CXPRESS (Stylized) United States North American Mortgage Company 75/222,159 1/7/1997 11/4/1997 BANK BY MOUSE United States Bank United of Texas FSB 75/074,136 3/16/1996 11/21/2000 BANK TRAY United States Calnet Business Bank, N.A. 76/520,778 5/30/2003 BANK TRAY United States Calnet Business Bank, N.A. 76/520,779 5/30/2003 BANK@WORK United States Home Savings of America, FSB 75/292,334 5/15/1997 BANK-BY-PHONE Oregon Washington Mutual Bank N/A S-26032 3/24/1992 BANK-BY-PHONE & Design Washington Washington Mutual Savings Bank N/A 8/7/1989 BANK-BY-PHONE (Stylized) Washington Washington Mutual Savings Bank N/A 3/23/1992 BBMC MORTGAGE Hawaii BancBoston Mortgage Corporation N/A 1/22/1990 1/22/1990 BENEFICIAL, CONVENIENT, AND CHECKING ACCOUNT (Chinese Chara United States Home Savings of America, FSB 74/102,326 10/1/1990 6/30/1992 BENEFICIAL, PROFITABLE AND CHECKING ACCOUNT (Chinese Chara United States Home Savings of America, FSB 74/102,327 10/1/1990 6/9/1992 BESTCHOICE United States PNC Mortgage Corp. of America 74/115,920 11/16/1990 9/7/1993 BETTER-THAN-CHECKING Oregon Washington Mutual Savings Bank N/A S26112 4/17/1992 BETTER-THAN-CHECKING Washington Washington Mutual Savings Bank N/A 10922-R 11/13/1988 BILLSNAP United States Providian Financial Corporation 78/029,329 10/5/2000 BOWERY AMERICA THE BEAUTIFUL AND PROSPEROUS SAVINGS (Chinese New York Home Savings of America, F.A. S12,597 5/15/1991 BROKERS' PREFERRED United States The Dime Savings Bank of New York, FSB 74/407,323 6/29/1993 3/22/1994 BUMP RATE California Washington Mutual Bank 9/19/1997 9/19/1997 BUMP RATE Idaho Washington Mutual Bank 5/5/1997 5/5/1997 BUMP RATE Montana Washington Mutual Bank 4/24/1997 4/24/1997 BUMP RATE Oregon Washington Mutual Bank N/A S-26052 3/31/1992 BUMP RATE United States Washington Mutual Bank 74/153,325 4/2/1991 6/30/1992 X-3 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date BUMP RATE United States Washington Mutual Bank 75/487,786 5/19/1998 BUMP RATE Utah Washington Mutual Bank BUMP RATE Washington Washington Mutual Savings Bank 3/13/1997 BUYER'S CHOICE Idaho Washington Mutual Savings Bank N/A 12/4/1991 BUYER'S CHOICE Oregon Washington Mutual Savings Bank N/A S-25785 12/9/1991 BUYER'S CHOICE Washington Washington Mutual Savings Bank N/A 12/3/1991 CANYON WALK APARTMENTS Arizona Home Savings of America, F.A. N/A 4/20/1988 CASH CARD Oregon Washington Mutual Savings Bank N/A 11/29/1993 S-27679 11/29/1993 CASH CARD Oregon Washington Mutual Savings Bank N/A 11/29/1993 T-27677 11/29/1993 CASH CARD Washington Washington Mutual Savings Bank N/A 11/24/1993 11/24/1993 CASH CARD Washington Washington Mutual Savings Bank N/A 11/24/1993 11/24/1993 CASH COMMAND ACCOUNT United States Coast Federal Savings and Loan Association 73/092,868 7/9/1976 8/15/1978 CASH RESERVE California Coast Savings Financial N/A 1/11/1988 CELEBRATION CD United States Washington Mutual, a Federal Savings Bank 74/010,372 12/12/1989 6/18/1991 CELERIS United States Washington Mutual Home Loans, Inc. 76/091,535 7/18/2000 CENTRAL EXPRESS (Stylized) California Coast Savings & Loan Association N/A 9/22/1982 CHECKING TO GO Oregon Washington Mutual Savings Bank N/A S-26930 3/29/1993 CHECKING TO GO Washington Washington Mutual Savings Bank N/A 3/29/1993 CHINESE CHARACTERS Design California Home Savings of America, FSB N/A 6/28/1990 CLASSIC CHECKING Oregon Washington Mutual Savings Bank N/A S21630 4/21/1992 CLASSIC CHECKING Washington Washington Mutual Savings Bank N/A 4/17/1992 CLUBPERKS United States Washington Mutual Bank 78/496,892 10/8/2004 12/19/2006 COAST FEDERAL BANK United States Coast Federal Bank, FSB 73/717,395 9/13/1988 12/6/1988 COAST FEDERAL SAVINGS and Design United States Coast Federal Savings 73/443,146 7/11/1983 COAST LINERS and Design United States Coast Federal Bank, FSB 74/030,063 2/20/1990 4/21/1992 COAST SAVINGS AND LOAN & Design United States Coast Federal Savings and Loan Association 73/619,973 9/15/1986 COAST SAVINGS AND LOAN and Design United States Coast Federal Bank, FSB 73/551,824 8/5/1985 3/25/1986 COASTLINE LOGO United States Coast Federal Bank, FSB 73/717,440 3/18/1988 12/6/1988 COASTLINERS United States Coast Federal Bank, FSB 74/030,294 2/20/1990 6/2/1992 X-4 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date COMMERCEPLAN United States Providian Financial Corporation 73/679,264 8/19/1987 6/7/1988 COMMONWEALTH and Design United States Providian Financial Corporation 74/473,852 12/27/1993 5/16/1995 COMMUNITY PARTNERSHIP ACCOUNT United States The Dime Savings Bank of New York, FSB 75/196,666 11/11/1996 3/17/1998 CORPORATE PREFERRED United States The Dime Savings Bank of New York, FSB 74/615,789 12/27/1994 1/30/1996 CORRESPONDENTS' PREFERRED United States The Dime Savings Bank of New York, FSB 74/465,143 12/3/1993 1/16/1996 COUNTDOWN United States PNC Mortgage Corp. of America 74/547,175 7/8/1994 1/23/1996 CREDIT FOR THE WAY YOU LIVE United States Providian Financial Corporation 78/275,157 7/16/2003 CREDITMASTER United States The Dime Savings Bank of New York, FSB 75/193,995 11/6/1996 6/27/2000 CREDITPOINT United States Washington Mutual Bank, FA 75/817,734 10/7/1999 5/15/2001 CUSTOM OPTION PLUS United States Washington Mutual, a Federal Savings Bank 74/028,240 2/8/1990 DEPUTY TELLER California Great Western Bank 12/3/1979 12/3/1979 DEPUTY TELLER United States New American Capital, Inc. 74/010,858 12/14/1989 8/28/1990 DESTINATION UNLIMITED United States Washington Mutual Bank 75/737,297 6/24/1999 5/1/2001 DIME New York The Dime Savings Bank of New York, FSB N/A 10/21/1986 S-9689 10/21/1986 DIME United States Washington Mutual Bank, FA 75/050,942 1/29/1996 1/14/1997 DIME (STYLIZED) United States The Dime Savings Bank of New York, FSB 75/293,691 5/19/1997 3/24/1998 DIME (STYLIZED) (COLOR) United States The Dime Savings Bank of New York, FSB 75/293,690 5/19/1997 3/24/1998 DIME AT WORK United States The Dime Savings Bank of New York, FSB 74/301,675 8/6/1992 6/29/1993 DIME SECURITIES United States The Dime Savings Bank of New York, FSB 74/229,615 12/10/1991 5/18/1993 DIME UNITED BANCORP, INC. United States The Dime Savings Bank of New York, FSB 75/804,210 9/21/1999 DIME.LINK United States The Dime Savings Bank of New York, FSB 75/559,397 9/24/1998 DIME.QUOTE (Stylized) United States The Dime Savings Bank of New York, FSB 75/432,905 2/12/1998 3/12/2002 DIMEBANK United States The Dime Savings Bank of New York, FSB 75/804,209 9/21/1999 DIMEDIRECT United States The Dime Savings Bank of New York, FSB 75/774,980 8/13/1999 DIMELINE United States The Dime Savings Bank of New York, FSB 73/749,331 8/31/1988 4/25/1989 DIMEVEST United States The Dime Savings Bank of New York, FSB 73/749,329 8/31/1988 4/25/1989 DIMEXPRESS United States The Dime Savings Bank of New York, FSB 75/573,472 10/19/1998 DIVERSITY PLUS United States American Savings Bank, F.A. 74/549,604 7/15/1994 DOUBLE PLAY United States PNC Mortgage Corp. of America 74/557,036 8/4/1994 11/7/1995 DRAGON Design United States Anchor Savings Bank FSB 74/092,950 8/31/1990 5/26/1992 X-5 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date EAGLE W/TRIANGLE DESIGN California American Savings Bank, F.A. 5/30/1990 5/30/1990 EAGLE W/TRIANGLE DESIGN United States Washington Mutual Bank, FA EASY ACCESS United States Great Western Financial Corporation 74/012,714 12/19/1989 EASY ACCESS HOME EQUITY MANAGEMENT ACCOUNT United States New American Capital, Inc. 74/196,067 8/16/1991 10/18/1994 E-DIME United States The Dime Savings Bank of New York, FSB 75/809,447 9/29/1999 ENTERPRISE BANK Washington Washington Mutual Bank 12/21/1995 12/21/1995 ENVOY United States PNC Mortgage Corp. of America 74/646,572 3/14/1995 4/15/1997 EQUITY EDGE United States North American Mortgage Company 74/726,698 9/8/1995 2/22/2000 EQUITY NOW! & Design Washington Great Western Savings Bank 3/12/1987 ESSENTIAL CHECKING Oregon Washington Mutual Savings Bank N/A S12631 4/21/1992 ESSENTIAL CHECKING Washington Washington Mutual Savings Bank N/A 4/17/1992 EXECUTIVE EXPRESS United States PNC Mortgage Corp. of America 74/508,605 4/4/1994 1/16/1996 EXPRESS MORTGAGE CENTERS United States Great Western Financial Corporation 75/096,917 4/30/1996 EXTREMELINE United States Washington Mutual Home Loans, Inc. 76/084,283 7/6/2000 EYETM United States Washington Mutual Bank, FA 75/893,232 1/7/2000 FACE WITH EYE DESIGN United States Providian Financial Corporation 78/086,438 10/2/2001 FAXFUND$ United States Home Savings of America, FSB 75/254,737 3/10/1997 10/6/1998 FINANCIAL FRONTIER United States Great Western Bank 74/561,772 8/16/1994 FINANCIAL MATURITY United States Bank United Corp. 74/189,579 7/29/1991 9/20/1994 FINANCING USA United States Long Beach Mortgage Company 75/296,182 5/22/1997 FIRST DEPOSIT United States Providian Financial Corporation 74/671,354 5/8/1995 10/15/1996 FIRST DOWN United States PNC Mortgage Corp. of America 74/342,551 12/22/1992 7/5/1994 FIRST SELECT and Design United States Washington Mutual Bank 78/000,369 3/21/2000 12/31/2002 FIRST SELECT CORPORATION United States Providian Financial Corporation 75/534,248 8/11/1998 FIRST SELECT FINANCIAL SERVICES United States Providian Financial Corporation 75/479,346 5/4/1998 FLASHBRIDGE United States Washington Mutual Home Loans, Inc. 76/121,104 9/1/2000 FLEX CD Washington Great Northwest Federal Savings N/A 9/21/1987 FLEXIFUND United States Washington Mutual Savings Bank 73/312,957 6/3/1981 6/8/1982 FLEXPOWER United States The Dime Savings Bank of New York, FSB 75/737,831 6/15/1999 9/4/2001 FLEXRATE & Design California Coast Savings & Loan Association N/A 8/21/1986 X-6 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date FOR MORTGAGES, THERE'S NO PLACE LIKE THE DIME United States The Dime Savings Bank of New York, FSB 73/749,330 8/31/1988 4/25/1989 FRIEND OF THE FAMILY United States Washington Mutual Bank 74/530,004 5/26/1994 6/6/1995 FRIEND OF THE FAMILY, THE United States Washington Mutual Bank 74/665,477 4/25/1995 2/20/1996 FRIEND OF THE FAMILY, THE United States Washington Mutual Bank 74/665,656 4/25/1995 9/9/1997 FRIEND OF THE FAMILY, THE United States Washington Mutual Bank 74/665,843 4/25/1996 8/6/1996 FRIEND OF THE FAMILY, THE United States Washington Mutual Bank 74/665,694 4/25/1995 8/6/1996 FRIEND OF THE FAMILY, THE United States Washington Mutual Bank 73/595,359 4/25/1986 12/9/1986 FRIEND OF THE FAMILY, THE United States Washington Mutual Bank 74/669,919 5/4/1995 12/9/1997 FRIEND OF THE FAMILY, THE United States Washington Mutual Bank 74/665,750 4/25/1995 9/30/1997 FRIEND OF THE FAMILY, THE Washington Washington Mutual Bank N/A 4/29/1975 FRONTIER United States New American Capital, Inc. 75/003,960 10/5/1995 FRONTIER United States New American Capital, Inc. 75/002,452 10/5/1995 GENUINE INTEREST California Coast Savings Financial N/A 8/21/1986 GIVE A DIME United States The Dime Savings Bank of New York, FSB 75/031,528 12/12/1995 4/8/1997 GNW FINANCIAL United States WM, a Federal Savings Bank 74/010,639 12/14/1989 9/1/1992 GREAT NORTHWEST United States WM, a Federal Savings Bank 72/422,649 4/27/1972 3/26/1974 GREAT WESTERN California Great Western Savings & Loan Assoc. 8/28/1975 8/28/1975 GREAT WESTERN United States New American Capital, Inc. 74/450,742 10/21/1993 10/11/1994 GREAT WESTERN United States New American Capital, Inc. 72/365,710 7/20/1970 4/17/1973 GREAT WESTERN United States New American Capital, Inc. 73/068,911 11/13/1975 8/4/1981 GREAT WESTERN (STYLIZED) Idaho Great Western Savings N/A 6/5/1978 GREAT WESTERN (STYLIZED) Texas Great Western Financial Corporation 4/6/1981 4/6/1981 GREAT WESTERN BANK (Tradename) Arizona Washington Mutual Bank, FA N/A 4/8/1998 GREAT WESTERN BANK.HEY IT'S YOUR MONEY. United States Great Western Financial Corporation 75/282,921 4/28/1997 GREAT WESTERN INSURANCE AGENCY Tradename Nebraska Great Western Securities Inc. N/A 8/3/1976 GREAT WESTERN INVESTOR'S CD United States New American Capital, Inc. 74/444,829 10/7/1993 7/4/1995 GREAT WESTERN LEASING Nevada Great Western Savings 12/12/1983 12/12/1983 GREAT WESTERN LEASING (STYLIZED) Nevada Great Western Savings 1/3/1994 1/3/1994 GREAT WESTERN PREFERRED MONEY MARKET ACCOUNT United States Great Western Bancorporation, Inc. 73/773,420 1/9/1989 11/14/1989 X-7 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date GREAT WESTERN SAVINGS (STYLIZED) Idaho Great Western Savings N/A 6/5/1978 GREAT WESTERN'S FAST TRAK Washington Great Western Savings N/A 3/25/1986 GRIFFIN FINANCIAL SERVICES United States Griffin Financial Services 73/634,290 12/8/1986 4/16/1991 GRIFFIN FINANCIAL SERVICES & Design United States Griffin Financial Services 73/634,291 12/8/1986 1/10/1989 GRIFFIN FINANCIAL SERVICES AN AHMANSON COMPANY California Griffin Financial Services N/A 12/12/1986 GRIFFIN FINANCIAL SERVICES AN AHMANSON COMPANY & Design California Griffin Financial Services N/A 12/12/1986 GRIFFIN INCOME BUILDER United States Griffin Financial Services 75/154,474 8/22/1996 10/21/1997 GRIFFIN INVESTLINE United States Griffin Financial Services 75/435,984 2/18/1998 GRIFFIN PORTFOLIO BUILDER United States Griffin Financial Services 74/729,612 9/15/1995 7/28/1998 GW & Design Colorado Great Western Federal Savings Bank N/A T25,497 1/30/1984 GW & Design Idaho Great Western Savings N/A 4/24/1978 GW (STYLIZED) California Great Western Financial Corporation 10/21/1969 10/21/1969 GW (STYLIZED) United States New American Capital, Inc. 72/339,721 10/3/1969 7/9/1974 GW (STYLIZED) Washington Great Western Financial Corporation 2/26/1973 2/26/1973 GW FINANCIAL SECURITIES CORPORATION Arizona Great Western Federal Savings Bank N/A 10/18/1988 GW GREAT WESTERN California Great Western Financial Corporation 5/20/1996 5/20/1996 GW GREAT WESTERN California Great Western Savings N/A 2/15/1974 GW GREAT WESTERN (Stylized) United States New American Capital, Inc. 73/013,530 2/15/1974 1/14/1975 GW GREAT WESTERN SAVINGS & DESIGN Washington Great Western Savings Bank N/A 9/5/1975 GW GREAT WESTERN SAVINGS BANK & Design Washington Great Western Savings Bank N/A 9/5/1975 GW INVESTOR'S CD United States New American Capital, Inc. 74/450,750 10/21/1993 8/1/1995 GWBANKPHONE United States New American Capital, Inc. 74/388,345 5/7/1993 11/22/1994 H.O.M.E. United States Washington Mutual, a Federal Savings Bank 74/027,237 2/8/1990 3/9/1993 H.O.M.E. Washington Washington Mutual, a Federal Savings Bank N/A 7/10/1992 HIGH SIERRA CHECKING United States Great Western 74/064,339 5/31/1990 HIGH SIERRA INVESTMENT CHECKING United States Great Western 74/098,245 9/18/1990 HIGH-POWERED CARD, THE United States Great Western Bank 74/071,340 6/21/1990 5/4/1993 HOME & Design California Home Savings of America, FSB N/A 9/15/1995 X-8 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date HOME (Stylized Letters) California Home Savings ofAmerica, F.A. N/A 4/18/1984 HOME AMERICA BANK United States Home Savings of America, FSB 75/305,468 6/9/1997 HOME CONSUMER FINANCE OF AMERICA & Design United States Home Savings of America, FSB 75/048,816 1/26/1996 8/26/1997 HOME OF AMERICA United States Washington Mutual Bank, FA 75/305,858 6/9/1997 HOME OF NEW IDEAS IN LENDING United States Washington Mutual Bank, FA 75/110,157 5/28/1996 12/9/1997 HOME OWNER'S MORTGAGE EXTRA Washington Washington Mutual, a Federal Savings Bank N/A 11/18/1991 HOME PROTECTION United States Providian Financial Corporation 74/309,885 9/1/1992 11/30/1993 HOME SAVINGS (Block Letters) California Home Savings of America, F.A. N/A 3/20/1984 HOME SAVINGS (STYLIZED) California Home Savings of America, F.A. N/A 2/23/1995 HOME SAVINGS and Design United States Home Savings of America, F.A. 73/317,435 7/2/1981 HOME SAVINGS AND LOAN ASSOCIATION & SHIELD DESIGN (Color) United States Home Savings of America, F.A. 73/284,639 11/5/1980 HOME SAVINGS AND LOAN ASSOCIATION and Design United States Home Savings of America, F.A. 73/284,636 11/5/1980 HOME SAVINGS AND LOAN ASSOCIATION and Design United States Home Savings of America, F.A. 73/315,882 6/22/1981 HOME SAVINGS AND LOAN ASSOCIATION and Design United States Home Savings of America, F.A. 73/284,640 11/5/1980 HOME SAVINGS AND LOAN ASSOCIATION and Design United States Home Savings of America, F.A. 73/284,637 11/5/1980 HOME SAVINGS OF AMERICA Florida Home Savings of America, F.A. N/A 9/13/1982 HOME SAVINGS OF AMERICA Illinois Home Savings of America, Federal Savings Bank N/A 3/10/1982 HOME SAVINGS OF AMERICA Illinois Home Savings of America, Federal Savings Bank N/A 3/10/1982 HOME SAVINGS OF AMERICA Illinois Home Savings of America, Federal Savings Bank N/A 8/24/1982 HOME SAVINGS OF AMERICA Illinois Home Savings of America, Federal Savings Bank N/A 3/10/1982 HOME SAVINGS OF AMERICA Missouri Home Savings of America, FSB N/A 4/7/1982 HOME SAVINGS OF AMERICA Texas Home Savings of America, FSB 4/9/1982 4/9/1982 HOME SAVINGS OF AMERICA Texas Home Savings of America, FSB 4/9/1982 4/9/1982 HOME SAVINGS OF AMERICA United States Home Savings of America, FSB 73/367,938 6/4/1982 12/25/1990 HOME SAVINGS OF AMERICA Washington Home Savings of America, Federal Savings Bank N/A 3/25/1993 HOME SAVINGS OF AMERICA - $18 BILLION STRONG & Design California Home Savings of America, F.A. N/A 12/12/1983 X-9 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date HOME SAVINGS OF AMERICA & Design California Home Savings of America, FSB N/A 12/29/1981 HOME SAVINGS OF AMERICA & Design California Home Savings of America, FSB N/A 12/29/1981 HOME SAVINGS OF AMERICA & Design Florida Home Savings of America N/A 4/20/1982 HOME SAVINGS OF AMERICA & Design Florida Home Savings of America N/A 4/20/1982 HOME SAVINGS OF AMERICA & Design Florida Home Savings of America N/A 4/20/1982 HOME SAVINGS OF AMERICA & Design Missouri Home Savings of America, FSB N/A S7219 3/10/1982 HOME SAVINGS OF AMERICA & Design Missouri Home Savings of America, FSB N/A S7264 4/5/1982 HOME SAVINGS OF AMERICA & Design Missouri Home Savings of America, FSB N/A S7218 3/10/1982 HOME SAVINGS OF AMERICA & Design United States Home Savings of America, FSB 73/343,046 12/23/1981 4/9/1991 HOME SAVINGS OF AMERICA & Design United States Home Savings of America, FSB 73/343,045 12/23/1981 11/20/1990 HOME SAVINGS OF AMERICA & Design Washington Home Savings of America, Federal Chartered Savings and Loan N/A 5/21/1993 HOME SAVINGS OF AMERICA & Design Washington Home Savings of America, F.A. N/A 5/21/1993 HOME SAVINGS OF AMERICA (Block Letters) United States Home Savings of America, FSB 73/343,044 12/23/1981 11/20/1990 HOME SAVINGS OF AMERICA (Slanted Design) United States Home Savings of America, FSB 73/453,516 11/18/1983 1/8/1985 HOME SAVINGS OF AMERICA (Stylized Letters) California Home Savings of America, FSB N/A 12/29/1981 HOME SAVINGS OF AMERICA DESIGN (Color) United States Home Savings of America, FSB 73/453,517 11/18/1983 3/5/1985 HOME SERVICING OF AMERICA United States Home Savings of America, FSB 74/611,036 12/15/1994 2/11/1997 HOMEPLUS United States Washington Mutual Bank 78/603,427 4/6/2005 11/27/2007 HOMESIDE United States Washington Mutual Bank, FA 75/072,177 3/13/1996 1/13/1998 HOMESIDE LENDING United States Washington Mutual Bank, FA 75/072,179 3/13/1996 12/30/1997 HOMESIDE LENDING, INC. United States Washington Mutual Bank, FA 75/072,178 3/13/1996 5/26/1998 HOMESIDE LENDING, INC. AND LOGO (solid forms) United States Washington Mutual Bank, FA 75/089,664 4/17/1996 12/16/1997 HOMESIDE LENDING, INC. AND LOGO (striped forms) United States Washington Mutual Bank, FA 75/089,667 4/17/1996 12/9/1997 HOMESIDE SOLUTIONS United States Washington Mutual Bank, FA 75/780,667 8/18/1999 7/10/2001 X-10 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date HOUSE & DOLLAR SIGN Design United States North American Mortgage Company 74/535,548 6/9/1994 9/12/1995 HOUSE (Design Only) United States PNC Mortgage Corp. of America 75/050,243 1/30/1996 11/19/1996 HOUSE WITH ARMS AND LEGS Design United States Home Savings of America, FSB 74/699,935 7/11/1995 HOUSEMILES United States North American Mortgage Company 75/149,905 8/14/1996 11/4/1997 HOW TO PREPARE YOUR AHMANSON MORTGAGE RESIDENTALLOAN APPLICA Tennessee Home Savings of America, F.A. N/A N/A 5/15/1986 INDIAN RIDGE APARTMENTS Tradename Arizona Great Western Bank N/A 3/15/1988 INDIVIDUALS MATTER United States Providian Financial Corporation 78/086,437 10/2/2001 INSIDE CREDIT United States Providian Financial Corporation 75/038,945 12/15/1995 11/5/1996 INVESTMENT CHECKING California Coast Savings & Loan Association N/A 8/11/1982 INVESTOR'S CHOICE United States Washington Mutual Bank 73/454,998 12/1/1983 12/11/1990 INVESTOR'S GUARANTEE United States Washington Mutual Bank 73/560,749 9/30/1985 2/10/1987 ITM United States Washington Mutual Bank, FA 75/893,233 1/7/2000 IT'S ALL ABOUT THE MONEY. United States Washington Mutual Bank 78/289,273 8/19/2003 9/5/2006 LA MIRADA APARTMENTS Arizona Great Western Bank N/A 4/1/1988 LENDEVER HOME LOANS United States North American Mortgage Company 75/774,674 8/13/1999 11/13/2001 LIFELINE United States Washington Mutual Savings Bank 73/382,194 8/27/1982 5/15/1984 LINKS United States PNC Mortgage Corp. of America 74/529,357 5/25/1994 5/4/1999 LOAN-BY-PHONE Washington Washington Mutual Bank N/A 11548-R 8/7/1989 LOANING ZONE California Coast Savings & Loan Association N/A 10/23/1987 LOANMAKER & Design Oregon Washington Mutual, a Federal Savings Bank N/A S-21519 4/6/1982 LOGO - STRIPED/HORIZONTAL United States Washington Mutual Bank, FA 75/089,665 4/17/1996 12/23/1997 MAKING EVERY MINUTE COUNT United States PNC Mortgage Corp. of America 75/419,412 1/15/1998 11/16/1999 MARKET MASTER United States Washington Mutual Bank 73/789,188 3/27/1989 6/19/1990 MARKET PLUS CERTIFICATE & Design Oregon Washington Mutual, a Federal Savings Bank N/A S-22281 3/18/1983 MARKET PLUS CERTIFICATE & Design Washington Washington Mutual, a Federal Savings Bank N/A 11/23/1987 MARKET RATE INTEREST ACCOUNT Oregon Washington Mutual N/A S21632 4/21/1992 MARKET RATE INTEREST ACCOUNT Washington Washington Mutual Savings Bank N/A 6/3/1991 X-11 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date MATRIMONEY United States PNC Mortgage Corp. of America 75/281,309 4/24/1997 10/27/1998 MEMBERS' PREFERRED United States The Dime Savings Bank of New York, FSB 74/615,788 12/27/1994 1/9/1996 MEMBERS' PREFERRED FOR PROFESSIONALS United States The Dime Savings Bank of New York, FSB 74/615,790 12/27/1994 1/9/1996 MILEAGE BANKING United States Washington Mutual Bank, FA 75/073,150 3/15/1996 8/1/1997 MILEAGE CHECKING United States Washington Mutual Bank, FA 74/614,852 12/23/1994 7/9/1996 MONEY MARKET SAVINGS California American Savings Bank, F.A. 2/1/1983 2/1/1983 MONEY MATRIX California American Savings & Loan Association 6/21/1988 6/21/1988 MONEY MATTERS Oregon Washington Mutual Savings Bank N/A S-27971 3/16/1994 MONEY MATTERS Washington Washington Mutual Savings Bank N/A 3/11/1994 MONEYMAX United States Long Beach Mortgage Company 75/448,022 3/11/1998 MORTGAGE MANAGER United States Home Savings of America, FSB 75/261,387 3/21/1997 9/1/1998 MY DIME United States Washington Mutual Bank, FA 78/067,154 6/4/2001 MY SCORE & MORE United States Washington Mutual Bank 78/585,048 3/10/2005 MY SCORE & MORE and Design United States Washington Mutual Bank 78/585,050 3/10/2005 MYCREDITPROFILE United States Washington Mutual Bank 75/900,640 1/21/2000 12/17/2002 MYCREDITPROFILE and Design United States Washington Mutual Bank 75/900,810 1/21/2000 12/17/2002 MYTOOLKIT United States Providian Financial Corporation 75/955,268 3/7/2000 NA (AND DESIGN) Virginia North American Mortgage Company N/A 8/21/1992 8/25/1992 NAMC United States Washington Mutual Bank, FA 75/064,617 2/28/1996 9/22/1998 NEIGHBORHOOD PARTNERSHIP PROGRAM, THE California American Savings Bank, F.A. 3/5/1991 3/5/1991 NEIGHBORHOODNOW United States PNC Mortgage Corp. of America 74/411,568 7/9/1993 3/28/1995 NETGUARD United States Providian National Bank 75/085,908 4/9/1996 9/21/1999 NO RED TAPE United States Coast Federal Bank, Federal Savings Bank 74/488,595 2/10/1994 NORTH AMERICAN MORTGAGE COMPANY United States Washington Mutual Bank, FA 73/291,592 1/2/1981 6/7/1983 NORTH AMERICAN MORTGAGE COMPANY (AND DESIGN) California North American Mortgage Company N/A 10/26/1992 NORTH AMERICAN MORTGAGE COMPANY (AND DESIGN) Colorado Washington Mutual Bank, FA 8/6/1992 8/6/1992 NORTH AMERICAN MORTGAGE COMPANY (AND DESIGN) Connecticut Washington Mutual Bank, FA N/A 10/8/1992 10/8/1992 NORTH AMERICAN MORTGAGE COMPANY (AND DESIGN) Florida North American Mortgage Company N/A 1/14/1992 10/14/1992 X-12 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) Arizona North American Mortgage Company 8/14/1992 8/14/1992 NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) Delaware Washington Mutual Bank, FA N/A 8/17/1992 8/17/1992 NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) Georgia (State) Washington Mutual Bank, FA N/A 8/19/1992 8/19/1992 NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) Idaho North American Mortgage Company N/A 8/6/1992 NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) Illinois Washington Mutual Bank, FA 8/11/1992 8/11/1992 NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) Indiana Washington Mutual Bank, FA N/A 9/2/1992 5010-1521 9/2/1992 NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) Iowa North American Mortgage Company N/A 8/18/1992 C205566 8/18/1992 NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) Louisiana North American Mortgage Company N/A 8/17/1992 8/17/1992 NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) Maine Washington Mutual Bank, FA N/A 8/17/1992 19930039M 8/17/1992 NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) Maryland Washington Mutual Bank, FA N/A 8/24/1992 1992S2990 8/24/1992 NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) Minnesota Washington Mutual Bank, FA N/A 8/24/1992 8/24/1992 NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) Missouri North American Mortgage Company 8/14/1992 8/14/1992 NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) Montana North American Mortgage Company T17076 8/14/1992 T017076 8/14/1992 NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) Nevada North American Mortgage Company N/A 8/17/1992 25-491 8/17/1992 NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) New Hampshire Washington Mutual Bank, FA 86-45 8/17/1992 86-45 8/17/1992 NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) New Jersey Washington Mutual Bank, FA N/A 8/26/1992 8/26/1992 NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) New York Washington Mutual Bank, FA N/A 9/9/1992 S-18117 9/9/1992 NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) Oklahoma Washington Mutual Bank, FA 8/17/1992 8/17/1992 NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) Pennsylvania Washington Mutual Bank, FA N/A 8/24/1992 N/A 8/24/1992 NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) Rhode Island Washington Mutual Bank, FA 8/16/1992 8/16/1992 NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) South Dakota Washington Mutual Bank, FA N/A 8/17/1992 8/17/1992 NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) Tennessee Washington Mutual Bank, FA N/A 8/18/1992 N/A 8/18/1992 NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) Texas Washington Mutual Bank, FA N/A 8/17/1992 9/28/1992 X-13 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date NORTH AMERICAN MORTGAGE COMPANY NA (AND DESIGN) Utah North American Mortgage Company N/A 8/20/1992 8/20/1992 NORTH AMERICAN MORTGAGE COMPANY NA (STYLIZED) Ohio North American Mortgage Company N/A 9/30/1992 SM67830 9/30/1992 NORTH AMERICAN MORTGAGE INSURANCE SERVICES United States Washington Mutual Bank, FA 75/079,408 3/27/1996 8/25/1998 NORTHERN DISCLOSURES United States North American Mortgage Company 75/537,943 8/17/1998 8/17/1999 ONE OF THE BIGGEST. MAYBE THE BEST. United States Washington Mutual Bank, FA 74/101,652 8/27/1990 2/11/1992 ONE-TO-ONE EDUCATION PROGRAM Oregon Washington Mutual Bank N/A S26231 5/27/1992 ONE-TO-ONE EDUCATION PROGRAM United States Washington Mutual Bank 74/274,465 5/11/1992 9/7/1993 ONE-TO-ONE EDUCATION PROGRAM Washington Washington Mutual Savings Bank N/A 5/12/1992 ONE-TO-ONE TUTORING PROGRAM Oregon Washington Mutual N/A S26232 5/27/1992 ONE-TO-ONE TUTORING PROGRAM United States Washington Mutual Bank 74/274,462 5/11/1992 8/31/1993 ONE-TO-ONE TUTORING PROGRAM Washington Washington Mutual Savings Bank N/A 5/12/1992 OPENING DOORS FOR AMERICA United States North American Mortgage Company 74/472,774 12/20/1993 9/12/1995 OPENLINE YOUR HOME EQUITY LINE OF CREDIT & Design Oregon Washington Mutual, a Federal Savings Bank N/A S21223 11/20/1981 OPENLINE YOUR HOME EQUITY LINE OF CREDIT & Design Washington Washington Mutual, a Federal Savings Bank N/A 11/7/1986 OWNER'S CHOICE Oregon Washington Mutual Savings Bank N/A S26477 9/15/1992 OWNER'S CHOICE United States Washington Mutual Savings Bank 74/174,904 6/7/1991 OWNER'S CHOICE Washington Washington Mutual Savings Bank N/A 8/13/1992 P & Design United States Washington Mutual Bank 73/134,771 7/21/1977 6/20/1978 PACIFIC FIRST California Washington Mutual, a Federal Savings Bank N/A 4/2/1990 PACIFIC FIRST United States Washington Mutual Bank 73/548,775 7/18/1985 8/11/1987 PAY-BY-PHONE California Washington Mutual Bank PAY-BY-PHONE Idaho Washington Mutual Bank PAY-BY-PHONE Montana Washington Mutual Bank N/A 4/24/1997 4/24/1997 PAY-BY-PHONE Oregon Washington Mutual Savings Bank N/A S26111 4/17/1992 PAY-BY-PHONE United States Washington Mutual Bank 75/487,781 5/19/1998 PAY-BY-PHONE Utah Washington Mutual Bank N/A 5/5/1997 5/5/1997 X-14 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date PAY-BY-PHONE SERVICE Washington Washington Mutual Savings Bank 8/15/1991 8/15/1991 PAYSMART United States Washington Mutual Bank 75/898,053 1/19/2000 9/17/2002 PAYSMART and Design United States Washington Mutual Bank 75/902,794 1/25/2000 11/15/2005 PEAK ACCOUNT (Stylized) California Coast Savings & Loan Association N/A 9/22/1982 PERFORMANCE CHECKING United States Washington Mutual, a Federal Savings Bank 74/010,859 12/14/1989 1/15/1991 PERSONAL LINE PLUS United States Washington Mutual Bank, FA 75/151,007 8/15/1996 PIONEER BANK and Design Washington Washington Mutual Savings Bank N/A 5/12/1988 PIONEER MORTGAGE & Design Washington Washington Mutual Savings Bank N/A 5/12/1988 PIONEER PROPERTIES and Design Washington Washington Mutual Savings Bank N/A 5/12/1988 PLATINUM CHOICE United States Providian Financial Corporation 75/545,704 9/1/1998 PREFERRED PARTNERS United States Washington Mutual Bank, FA 74/602,215 11/22/1994 11/21/1995 PREMIER PARTNERS United States FleetBoston Financial Corporation 75/141,846 7/29/1996 6/10/1997 PROFOLIO STYLIZED United States Great Western Financial Advisors Corporation 74/074,385 6/29/1990 PROMINENCE United States Washington Mutual Finance Corp. 75/637,977 2/5/1999 PRONTO of America United States PNC Mortgage Corp. of America 75/395,400 11/24/1997 PROPOINTS United States Providian Financial Corporation 75/773,053 8/11/1999 PROSPEROUS SAVINGS (Chinese Characters) United States Home Savings of America, FSB 74/098,182 9/18/1990 10/27/1992 PROVIDIAN United States Washington Mutual Bank 74/455,396 11/8/1993 1/9/1996 PROVIDIAN (Stylized) United States Providian Financial Corporation 78/086,434 10/2/2001 PROVIDIAN AIRPOINTS United States New American Capital, Inc. 78/275,158 7/16/2003 PROVIDIAN and Design United States Providian Financial Corporation 78/086,436 10/2/2001 PROVIDIAN BUILDING BLOCKS and Design United States New American Capital, Inc. 78/518,825 11/17/2004 PROVIDIAN BUYSMART United States Providian Financial Corporation 75/853,310 11/18/1999 PROVIDIAN HEALTH ADVANTAGE United States Providian Financial Corporation 75/224,917 1/8/1997 7/14/1998 PROVIDIAN INDIVIDUALS MATTER (Face with Eye Design) United States Providian Financial Corporation 78/086,435 10/2/2001 PROVIDIAN on blue/gray credit card United States Washington Mutual Bank 78/025,771 9/13/2000 1/25/2005 PROVIDIAN on green/gray credit card United States Washington Mutual Bank 78/025,768 9/13/2000 1/25/2005 PROVIDIAN on orange/gray credit card United States Providian Financial Corporation 78/025,782 9/13/2000 X-15 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date PROVIDIAN on red/gray credit card United States Washington Mutual Bank 78/025,777 9/13/2000 1/25/2005 PROVIDIAN on yellow/gray credit card United States Washington Mutual Bank 78/025,779 9/13/2000 1/25/2005 PROVIDIAN PERSONAL REGISTRY United States Mercer Acquisition LLC 75/623,644 1/19/1999 4/17/2001 PROVIDIAN POINTS United States Providian Financial Corporation 78/019,622 8/3/2000 PROVIDIAN POINTS (Stylized) United States Providian Financial Corporation 78/027,225 9/22/2000 PROVIDIAN PROVIDING MORE United States Washington Mutual Bank 78/356,246 1/23/2004 PROVIDIAN PROVIDING MORE and Design United States New American Capital, Inc. 78/356,667 1/23/2004 PROVIDIAN RAPIDAPP United States New American Capital, Inc. 78/033,624 11/2/2000 PROVIDIAN REAL REWARDS United States Washington Mutual Bank 78/275,156 7/16/2003 8/21/2007 PROVIDIANCLEAR United States Providian Financial Corporation 78/017,728 7/20/2000 PROVIDIANPOINTS.COM United States Providian Financial Corporation 78/019,620 8/3/2000 PROVIDING MORE United States Washington Mutual Bank 78/356,268 1/23/2004 PURCHASE EXPRESS United States North American Mortgage Company 74/532,962 6/3/1994 10/10/1995 PURCHASEEXPRESS United States Washington Mutual Bank, FA 74/532,780 6/3/1994 9/10/1996 PUTT FOR EDUCATION Oregon Washington Mutual Bank S-28012 S-28012 3/29/1994 QUICKCLOSE Florida Homeside Lending, Inc. N/A 5/26/1989 T11,075 5/26/1989 QUICKCLOSE United States Washington Mutual Bank, FA 75/394,236 11/21/1997 4/18/2000 RABBIT DESIGN United States Coast Federal Savings and Loan Association of Los Angeles 72/192,570 5/4/1964 1/4/1966 RABBIT DESIGN United States Coast Federal Savings and Loan Association 73/098,189 8/30/1976 11/22/1977 READY!SET!CLOSE! (Stylized) United States FleetBoston Financial Corporation 75/541,611 8/21/1998 3/28/2000 READYREFI United States PNC Mortgage Corp. of America 75/341,351 8/13/1997 5/11/1999 REAL ESTATE USA & DESIGN United States New American Capital, Inc. 74/010,631 12/14/1989 6/2/1992 RIGHT AT HOME United States Providian Financial Corporation 75/762,882 7/29/1999 RIGHT AT HOME and Design United States Providian Financial Corporation 75/762,880 7/29/1999 RODEO GRANDMAS United States Washington Mutual Bank 75/162,128 9/6/1996 10/14/1997 SAFE AT HOME United States PNC Mortgage Corp. of America 74/520,722 4/29/1994 2/13/1996 SAVINGS OF AMERICA & Design Alabama Home Savings of America, F.A. N/A 1/9/1986 SAVINGS OF AMERICA & Design Alabama Home Savings of America, F.A. N/A 2/12/1986 SAVINGS OF AMERICA & Design Arkansas Home Savings of America, F.A. N/A 2/12/1986 SAVINGS OF AMERICA & Design Arkansas Home Savings of America, F.A. N/A 1/2/1986 X-16 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date SAVINGS OF AMERICA & Design California Home Savings of America, F.A. N/A 2/21/1986 SAVINGS OF AMERICA & Design Colorado Home Savings of America, F.A. N/A T30,063 1/2/1986 SAVINGS OF AMERICA & Design Colorado Home Savings of America, F.A. N/A T30,284 2/11/1986 SAVINGS OF AMERICA & Design Delaware Home Savings of America, F.A. N/A 6/5/1986 SAVINGS OF AMERICA & Design Florida Home Savings of America, FSB N/A T04651 2/14/1986 SAVINGS OF AMERICA & Design Florida Home Savings of America, FSB N/A T04712 2/21/1986 SAVINGS OF AMERICA & Design Georgia (State) Home Savings of America, F.A. N/A S6,565 2/18/1986 SAVINGS OF AMERICA & Design Idaho Home Savings of America, F.A. N/A 2/7/1986 SAVINGS OF AMERICA & Design Illinois Home Savings of America, FSB N/A 2/10/1986 SAVINGS OF AMERICA & Design Illinois Home Savings of America, F.A. N/A 3/6/1984 SAVINGS OF AMERICA & Design Indiana Home Savings of America, FSB N/A 2/10/1986 SAVINGS OF AMERICA & Design Iowa Home Savings of America, FSB N/A 2/10/1986 SAVINGS OF AMERICA & Design Kansas Home Savings of America, FSB N/A N/A 1/28/1986 SAVINGS OF AMERICA & Design Kansas Home Savings of America, FSB N/A N/A 2/11/1986 SAVINGS OF AMERICA & Design Kentucky Home Savings of America, FSB N/A 2/10/1986 SAVINGS OF AMERICA & Design Louisiana Home Savings of America, FSB N/A 2/7/1986 SAVINGS OF AMERICA & Design Maryland Home Savings of America, F.A. N/A 1986S1678 4/21/1986 SAVINGS OF AMERICA & Design Massachusetts Home Savings of America, F.A. N/A 6/11/1986 SAVINGS OF AMERICA & Design Michigan Home Savings of America, F.A. N/A M54050 4/24/1986 SAVINGS OF AMERICA & Design Minnesota Home Savings of America, F.A. N/A 5/12/1986 SAVINGS OF AMERICA & Design Mississippi Home Savings of America, FSB N/A N/A 1/14/1986 SAVINGS OF AMERICA & Design Mississippi Home Savings of America, FSB N/A N/A 2/17/1986 SAVINGS OF AMERICA & Design Missouri Home Savings of America, FSB N/A S8985 2/10/1986 SAVINGS OF AMERICA & Design Missouri Home Savings of America, FSB N/A S8123 3/5/1984 SAVINGS OF AMERICA & Design Montana Home Savings of America, FSB N/A T014574 2/18/1986 SAVINGS OF AMERICA & Design Montana Home Savings of America, FSB N/A T014573 2/18/1986 SAVINGS OF AMERICA & Design Nebraska Home Savings of America, F.A. N/A 2/18/1986 SAVINGS OF AMERICA & Design Nebraska Home Savings of America, F.A. N/A 2/18/1986 SAVINGS OF AMERICA & Design Nebraska Home Savings of America, F.A. N/A 1/14/1986 SAVINGS OF AMERICA & Design Nevada Home Savings of America, F.A. N/A 3/4/1986 X-17 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date SAVINGS OF AMERICA & Design New Hampshire Home Savings of America FSB, Federal N/A 2/20/1996 SAVINGS OF AMERICA & Design New Jersey Home Savings of America, F.A. N/A 2/20/1986 SAVINGS OF AMERICA & Design New Mexico Home Savings of America, FSB N/A TK86021304 2/13/1986 SAVINGS OF AMERICA & Design New Mexico Home Savings of America, FSB N/A TK86011403 2/13/1986 SAVINGS OF AMERICA & Design New York Home Savings of America, FSB N/A S-9291 3/6/1986 SAVINGS OF AMERICA & Design North Carolina Home Savings of America, F.A. N/A 3/3/1986 SAVINGS OF AMERICA & Design Ohio Home Savings of America, F.A. N/A SM63393 3/10/1986 SAVINGS OF AMERICA & Design Oklahoma Home Savings of America, FSB N/A 2/13/1986 SAVINGS OF AMERICA & Design Oklahoma Home Savings of America, FSB N/A 2/29/1996 SAVINGS OF AMERICA & Design Oregon Home Savings of America Corporation N/A S20,679 2/28/1986 SAVINGS OF AMERICA & Design Pennsylvania Home Savings of America, F.A. N/A 2/14/1986 SAVINGS OF AMERICA & Design Rhode Island Home Savings of America, FSB N/A 4/4/1986 SAVINGS OF AMERICA & Design South Carolina Home Savings of America, F.A. N/A 2/19/1986 SAVINGS OF AMERICA & Design Tennessee Home Savings of America, FSB N/A N/A 3/6/1986 SAVINGS OF AMERICA & Design Texas Home Savings of America, FSB N/A 12/11/1984 SAVINGS OF AMERICA & Design Texas Home Savings of America, FSB N/A 12/11/1984 SAVINGS OF AMERICA & Design United States Home Savings of America, FSB 73/468,242 3/2/1984 6/25/1985 SAVINGS OF AMERICA & Design United States Home Savings of America, FSB 75/041,862 1/11/1996 7/8/1997 SAVINGS OF AMERICA & Design United States Home Savings of America, FSB 74/365,894 3/5/1993 SAVINGS OF AMERICA & Design United States Home Savings of America, F.A. 73/468,214 3/2/1984 8/27/1985 SAVINGS OF AMERICA & Design Utah Home Savings of America, FSB N/A 12/21/1995 SAVINGS OF AMERICA & Design Utah Home Savings of America, FSB N/A 1/27/1986 SAVINGS OF AMERICA & Design Virginia Home Savings of America, F.A. N/A N/A 4/1/1986 SAVINGS OF AMERICA & Design Washington Home Savings of America, FSB N/A 3/12/1986 SAVINGS OF AMERICA & Design (w/color) Arkansas Home Savings of America, F.A. N/A 2/13/1986 SAVINGS OF AMERICA & Design (w/color) California Home Savings of America, FSB N/A 2/21/1986 SAVINGS OF AMERICA & Design (w/color) Idaho Home Savings of America, FSB N/A 2/13/1986 SAVINGS OF AMERICA & Design (w/color) Louisiana Home Savings of America, F.A. N/A N/A 2/13/1986 SAVINGS OF AMERICA & Design (w/color) New Mexico Home Savings of America, FSB N/A TK86021303 2/13/1986 X-18 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date SAVINGS OF AMERICA & Design (w/colors) Colorado Home Savings of America, F.A. N/A 6/9/1986 SAVINGS OF AMERICA & Design (w/colors) Delaware Home Savings of America, FSB N/A 6/5/1986 SAVINGS OF AMERICA & Design (w/colors) Georgia (State) Home Savings of America, F.A. N/A S6614 2/27/1986 SAVINGS OF AMERICA & Design (w/colors) Indiana Home Savings of America, F.A. N/A 2/13/1986 SAVINGS OF AMERICA & Design (w/colors) Iowa Home Savings of America, FSB N/A 2/13/1986 SAVINGS OF AMERICA & Design (w/colors) Kansas Home Savings of America, FSB N/A N/A 2/13/1986 SAVINGS OF AMERICA & Design (w/colors) Kentucky Home Savings of America, FSB N/A 2/14/1986 SAVINGS OF AMERICA & Design (w/colors) Maryland Home Savings of America, FSB N/A 4/21/1986 SAVINGS OF AMERICA & Design (w/colors) Massachusetts Home Savings of America, F.A. N/A 6/11/1986 SAVINGS OF AMERICA & Design (w/colors) Minnesota Home Savings of America, F.A. N/A 5/12/1986 SAVINGS OF AMERICA & Design (w/colors) Mississippi Home Savings of America, FSB N/A N/A 2/13/1986 SAVINGS OF AMERICA & Design (w/colors) Nevada Home Savings of America, FSB N/A 3/4/1986 SAVINGS OF AMERICA & Design (w/colors) New Hampshire Home Savings of America, FSB N/A 2/20/1996 SAVINGS OF AMERICA & Design (w/colors) New Jersey Home Savings of America, F.A. N/A 2/20/1986 SAVINGS OF AMERICA & Design (w/colors) New York Home Savings of America, FSB N/A S9277 2/25/1986 SAVINGS OF AMERICA & Design (w/colors) North Carolina Home Savings of America, FSB N/A 2/18/1986 SAVINGS OF AMERICA & Design (w/colors) Ohio Home Savings of America, F.A. N/A SM63392 3/10/1986 SAVINGS OF AMERICA & Design (w/colors) Oklahoma Home Savings of America, FSB N/A 2/13/1986 SAVINGS OF AMERICA & Design (w/colors) Oregon Home Savings of America Corporation N/A S20,678 2/28/1986 SAVINGS OF AMERICA & Design (w/colors) Pennsylvania Home Savings of America, F.A. N/A 2/14/1986 SAVINGS OF AMERICA & Design (w/colors) Rhode Island Home Savings of America, F.A. N/A 4/4/1986 SAVINGS OF AMERICA & Design (w/colors) South Carolina Home Savings of America, F.A. N/A 2/19/1986 SAVINGS OF AMERICA & Design (w/colors) Tennessee Home Savings of America, FSB N/A N/A 3/6/1986 X-19 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date SAVINGS OF AMERICA & Design (w/colors) Tennessee Home Savings of America, FSB N/A N/A 3/6/1986 SAVINGS OF AMERICA & Design (w/colors) Utah Home Savings of America, FSB N/A 1/27/1986 SAVINGS OF AMERICA & Design (w/colors) Virginia Home Savings of America, FSB N/A N/A 4/1/1986 SAVINGS OF AMERICA & Design (w/colors) Washington Home Savings of America, FSB N/A 3/12/1986 SAVINGS OF AMERICA & Design (w/colors) Wisconsin Home Savings of America, F.A. N/A N/A 2/19/1988 SAVINGS OF AMERICA (Block Letters) Alabama Home Savings of America, F.A. N/A 2/26/1986 SAVINGS OF AMERICA (Block Letters) Connecticut Home Savings of America, F.A. N/A 4/21/1986 SAVINGS OF AMERICA (Block Letters) Delaware Home Savings of America, FSB N/A 6/5/1986 SAVINGS OF AMERICA (Block Letters) Idaho Home Savings of America, F.A. N/A 2/4/1986 SAVINGS OF AMERICA (Block Letters) Illinois Home Savings of America, F.A. N/A 3/6/1984 SAVINGS OF AMERICA (Block Letters) Indiana Home Savings of America, FSB N/A 1/9/1986 SAVINGS OF AMERICA (Block Letters) Iowa Home Savings of America, FSB N/A 1/2/1986 SAVINGS OF AMERICA (Block Letters) Kentucky Home Savings of America, FSB N/A 1/21/1986 SAVINGS OF AMERICA (Block Letters) Louisiana Home Savings of America, FSB N/A n/a 1/2/1986 SAVINGS OF AMERICA (Block Letters) Maine Home Savings of America N/A 1/3/1986 SAVINGS OF AMERICA (Block Letters) Maryland Home Savings of America, FSB N/A 1986S1636 1/27/1986 SAVINGS OF AMERICA (Block Letters) Massachusetts Home Savings of America, F.A. N/A 6/11/1986 SAVINGS OF AMERICA (Block Letters) Michigan Home Savings of America, FSB N/A 1/7/1986 SAVINGS OF AMERICA (Block Letters) Michigan Home Savings of America, F.A. N/A 2/18/1986 SAVINGS OF AMERICA (Block Letters) Michigan Home Savings of America, F.A. N/A M89047 1/7/1986 SAVINGS OF AMERICA (Block Letters) Minnesota Home Savings of America, F.A. N/A 5/12/1986 SAVINGS OF AMERICA (Block Letters) Missouri Home Savings of America, FSB N/A S8124 3/5/1984 X-20 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date SAVINGS OF AMERICA (Block Letters) Montana Home Savings of America, FSB N/A T014549 1/13/1986 SAVINGS OF AMERICA (Block Letters) Nevada Home Savings of America, FSB N/A 1/14/1986 SAVINGS OF AMERICA (Block Letters) New Hampshire Home Savings of America, F.A. N/A 2/13/1986 SAVINGS OF AMERICA (Block Letters) New Hampshire Home Savings of America, F.A. N/A 1/14/1986 SAVINGS OF AMERICA (Block Letters) New Jersey Home Savings of America, F.A. N/A 1/30/1986 SAVINGS OF AMERICA (Block Letters) New York Home Savings of America, FSB N/A S8436 11/26/1984 SAVINGS OF AMERICA (Block Letters) North Carolina Home Savings of America, FSB N/A 2/10/1986 SAVINGS OF AMERICA (Block Letters) Ohio Home Savings of America, F.A. N/A SM63305 1/13/1986 SAVINGS OF AMERICA (Block Letters) Oklahoma Home Savings of America N/A 11/13/1984 SAVINGS OF AMERICA (Block Letters) Oregon Home Savings of America Corporation N/A S20,658 2/21/1986 SAVINGS OF AMERICA (Block Letters) Rhode Island Home Savings of America, FSB N/A 2/5/1986 SAVINGS OF AMERICA (Block Letters) South Carolina Home Savings of America, F.A. N/A 1/21/1986 SAVINGS OF AMERICA (Block Letters) South Dakota Home Savings of America, FSB N/A N/A 1/17/1986 SAVINGS OF AMERICA (Block Letters) United States Home Savings of America, FSB 73/468,243 3/2/1984 6/25/1985 SAVINGS OF AMERICA (Block Letters) Utah Home Savings of America, F.A. N/A 1/13/1985 SAVINGS OF AMERICA (Block Letters) Virginia Home Savings of America, FSB N/A N/A 1/29/1986 SAVINGS OF AMERICA (Block Letters) Washington Home Savings of America, FSB N/A 1/13/1986 SAVINGS OF AMERICA (Block Letters) Wisconsin Home Savings of America, F.A. N/A N/A 1/15/1986 SAVINGS OF AMERICA (Stylized Letters) California Home Savings of America, Federal Savings Association N/A 9/4/1984 SAVINGS OF AMERICA (Stylized Letters) Florida Home Savings of America, FSB N/A T03359 11/19/1984 SAVINGS OF AMERICA Design United States Home Savings of America, FSB 73/468,244 3/2/1984 6/18/1985 SAVINGS OF AMERICA ESTABLISHED 1889 & Design Georgia (State) Home Savings of America, FSB N/A S6527 1/16/1986 SAVINGS OF AMERICA ESTABLISHED 1889 & Design Texas Home Savings of America, FSB N/A 12/11/1984 X-21 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date SAY SO / LET US KNOW WHAT YOU THINK! New Hampshire Home Savings of America, F.A. N/A 2/18/1986 SCHOOL SAVINGS United States Washington Mutual Bank 74/327,202 11/2/1992 8/16/1994 SELECT EQUITY and Design United States Providian Financial Corporation 74/146,933 3/11/1991 10/6/1992 SELECT FUNDS and Design United States Providian Financial Corporation 74/217,785 11/1/1991 9/22/1992 SELECT TRAVEL United States New American Capital, Inc. 74/688,840 6/15/1995 3/26/1996 SHIELD Design California Home Savings of America, F.A. N/A 3/5/1984 SHIELD Design California Home Savings of America, FSB N/A 12/2/1983 SHIELD Design California Home Savings of America, FSB N/A 12/2/1983 SHIELD Design Texas Home Savings of America, FSB N/A 4/6/1982 SIERRA ADVANTAGE United States New American Capital, Inc. 74/423,176 8/11/1993 3/21/1995 SIERRA TRUST FUNDS United States New American Capital, Inc. 74/451,411 10/21/1993 5/30/1995 SIERRA WESTERN MORTGAGE United States New American Capital, Inc. 74/494,141 2/24/1994 9/24/1996 SIERRA WESTERN MORTGAGE CO. & Design Ohio Great Western Mortgage Corporation N/A RN190439 8/4/1994 SIERRA WESTERN MORTGAGE COMPANY Alabama Great Western Mortgage Corporation N/A 8/23/1996 SIERRA WESTERN MORTGAGE COMPANY Wisconsin Great Western Mortgage Corporation N/A N/A 12/21/1994 SIERRA WESTERN MORTGAGE COMPANY & DESIGN United States New American Capital, Inc. 74/506,300 3/28/1994 3/5/1996 SILVER CIRCLE California Home Savings and Loan Association N/A 12/23/1971 SILVER CIRCLE United States Home Savings of America, FSB 72/409,800 12/9/1971 2/27/1973 SMART CHOICE Oregon Washington Mutual Savings Bank N/A S27560 10/27/1993 SMART CHOICE United States Washington Mutual Savings Bank 74/332,402 11/18/1992 SMART CHOICE Washington Washington Mutual Savings Bank N/A 10/27/1993 10/27/1993 SMARTSELLER United States PNC Mortgage Corp. of America 75/202,428 11/22/1996 7/21/1998 SOLID GOLD United States PNC Mortgage Corp. of America 74/182,737 7/5/1991 12/22/1992 SPECTRA United States PNC Mortgage Corp. of America 74/350,370 1/19/1993 SPLITSECOND United States PNC Mortgage Corp. of America 75/230,465 1/24/1997 8/4/1998 STARTING BLOCKS United States PNC Mortgage Corp. of America 75/030,403 11/28/1995 10/29/1996 STRESSLESS CARD United States Washington Mutual Bank 78/548,202 1/14/2005 STRUCTURES United States PNC Mortgage Corp. of America 75/509,637 6/29/1998 12/26/2000 TELESERVICES & Design Washington Washington Mutual Savings Bank N/A 8/7/1989 X-22 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date THANK YOU, BANK U United States Bank United Corp. 75/176,406 10/3/1996 12/22/1998 THE BOWERY MONEY CARD United States Home Savings of America, F.A. 73/116,246 2/17/1977 2/5/1980 THE BOWERY MORTGAGE COMPANY New Jersey Home Savings of America, F.A. N/A SM8553 3/21/1989 THE BOWERY MORTGAGE COMPANY United States Home Savings of America, F.A. 73/778,607 2/3/1989 10/16/1990 THE BOWERY MORTGAGE COMPANY (Block Letters) New York Home Savings of America, F.A. N/A S11204 2/13/1989 THE BOWERY MORTGAGE COMPANY (Stylized Connecticut Home Savings of America, F.A. N/A 4/6/1989 THE BOWERY MORTGAGE COMPANY (Stylized Connecticut Home Savings of America, F.A. N/A 5/31/1989 THE BOWERY MORTGAGE COMPANY (Stylized New Jersey Home Savings of America, F.A. N/A SM8554 3/21/1989 THE BOWERY MORTGAGE COMPANY (Stylized New York Home Savings of America, F.A. N/A S11207 2/13/1999 THE BOWERY MORTGAGE COMPANY (Stylized United States Home Savings of America, F.A. 73/778,502 2/3/1989 10/9/1990 THE BOWERY MORTGAGE COMPANY AN AFFILIATE OF SAVINGS OF AMERI New Jersey Home Savings of America, F.A. N/A SM8555 3/21/1989 THE BOWERY MORTGAGE COMPANY AN AFFILIATE OF SAVINGS OF AMERI New York Home Savings of America, F.A. N/A S11208 2/13/1989 THE BOWERY MORTGAGE COMPANY AN AFFILIATE OF SAVINGS OF AMERI United States Home Savings of America, FSB 73/778,605 2/3/1989 10/16/1990 THE BOWERY MORTGAGE COMPANY AN AFFILIATE OF SAVINGS OF AMERI United States Home Savings of America, F.A. 73/778,507 2/3/1989 10/16/1990 THE BOWERY MORTGAGE COMPANY AN AFFILIATE OF SAVINGS OF AMERI United States Home Savings of America, F.A. 73/797,862 5/5/1989 11/6/1990 THE BOWERY MORTGAGE COMPANY and Design Connecticut Home Savings of America, F.A. N/A 5/31/1989 THE BOWERY MORTGAGE COMPANY and Design New Jersey Home Savings of America, F.A. N/A TM8552 3/21/1989 THE BOWERY MORTGAGE COMPANY and Design New Jersey Home Savings of America, F.A. N/A TM8556 3/21/1989 THE BOWERY MORTGAGE COMPANY and Design New York Home Savings of America, F.A. N/A S11205 2/13/1989 THE BOWERY MORTGAGE COMPANY and Design New York Home Savings of America, F.A. N/A S11206 2/13/1989 THE BOWERY MORTGAGE COMPANY and Design United States Home Savings of America, F.A. 73/778,504 2/3/1989 10/16/1990 THE CARD THAT MEANS BUSINESS United States Washington Mutual Bank 78/625,735 5/9/2005 2/19/2008 X-23 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date THE CARD THAT MEANS BUSINESS United States Providian Financial Corporation 78/033,547 11/2/2000 THE CHOICE OF SMART INVESTORS United States Great Western Savings 73/608,058 7/7/1986 12/26/1989 THE GRIFFIN FUNDS and Design United States Griffin Financial Services 74/422,870 8/9/1993 6/20/1995 THE INSIDERS CLUB United States Coast Federal Bank, Federal Savings Bank 72/344,818 11/28/1969 9/28/1971 THE MOMENT OF TRUTH United States Anchor Savings Bank FSB 74/189,587 7/29/1991 11/1/1994 THE MORTGAGE CARD United States BancBoston Mortgage Corporation 75/030,999 12/11/1995 6/24/1997 THE NATION'S MORTGAGE LENDER & Design Illinois Home Savings of America, F.A. N/A 7/18/1991 THE NATION'S MORTGAGE LENDER HOME SAVINGS OF AMERICA ESTABLI United States Home Savings of America, FSB 74/187,338 7/22/1991 3/2/1993 THE NATION'S MORTGAGE LENDER SAVINGS OF AMERICA & Design California Home Savings of America, F.A. N/A 12/10/1991 THE NATION'S MORTGAGE LENDER SAVINGS OF AMERICA & Design Florida Home Savings of America, F.A. N/A T15408 1/2/1992 THE NATION'S MORTGAGE LENDER SAVINGS OF AMERICA & Design New York Home Savings of America, F.A. N/A S12759 9/26/1991 THE ONLY BANK THAT'S MORE THAN A BANK United States Washington Mutual Bank 73/400,146 10/18/1982 12/13/1983 THEBOWERY (Stylized) United States Home Savings of America, FSB 73/560,233 9/26/1985 5/5/1987 THERE'S NO PLACE LIKE HOME United States Home Savings of America, FSB 75/233,744 1/30/1997 TIMCOR EXCHANGE CORPORATION 1031 and Design United States Washington Mutual Bank 76/610,942 9/3/2004 1/10/2006 TOP SPEED AUTO LOANS United States Great Western Savings 73/630,225 11/14/1986 7/7/1987 TREASURY BILL PLUS (STYLIZED) California Great Western Federal Savings Bank N/A 3/13/1979 TRIPLE PLAY United States PNC Mortgage Corp. of America 74/516,811 4/25/1994 1/16/1996 VIRTUAL BANKING United States Home Savings of America, FSB 74/645,274 3/13/1995 VIRTUAL CHECKING United States Home Savings of America, FSB 74/645,273 3/13/1995 VIRTUALLY TIMELESS VIRTUALLY PAPERLESS United States FleetBoston Financial Corporation 75/868,584 12/9/1999 12/4/2001 WAMUMORTGAGE United States Washington Mutual Bank 75/734,003 6/22/1999 WASHINGTON MUTUAL United States Washington Mutual Bank 73/295,010 1/30/1981 10/26/1982 WASHINGTON MUTUAL BUSINESS BANKING Tradename Washington Washington Mutual Business Bank WASHINGTON MUTUAL BUSINESS BANKING Tradename Washington Washington Mutual Bank WASHINGTON MUTUAL CAN United States Washington Mutual Bank 74/719,925 8/24/1995 2/25/1997 X-24 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date WASHINGTON MUTUAL CAN United States Washington Mutual Bank 74/719,917 8/24/1995 3/4/1997 WASHINGTON MUTUAL CAN United States Washington Mutual Bank 74/719,915 8/24/1995 2/25/1997 WASHINGTON MUTUAL CAN United States Washington Mutual Bank 74/720,666 8/24/1995 2/25/1997 WASHINGTON MUTUAL CASH CARD Oregon Washington Mutual Savings Bank N/A 11/29/1993 S27680 11/29/1993 WASHINGTON MUTUAL CASH CARD Oregon Washington Mutual Savings Bank S27678 11/29/1993 S27678 11/29/1993 WASHINGTON MUTUAL CASH CARD Washington Washington Mutual Savings Bank 11/24/1993 11/24/1993 WASHINGTON MUTUAL CASH CARD Washington Washington Mutual Savings Bank N/A 11/24/1993 11/24/1993 WAVE DESIGN United States Washington Mutual, a Federal Savings Bank 72/422,648 4/27/1972 3/26/1974 WE'LL ALWAYS BE THERE United States New American Capital, Inc. 74/319,598 9/30/1992 12/7/1993 WE'RE WITH YOU United States The Dime Savings Bank of New York, FSB 75/076,921 3/22/1996 8/19/1997 WESTERN BANK & EAGLE DESIGN Oregon Washington Mutual Bank N/A 7/1/1994 S28127 7/1/1994 WHEAT LOGO United States Washington Mutual Bank 73/298,405 2/23/1981 6/8/1982 WITH YOU ALL THE WAY United States The Dime Savings Bank of New York, FSB 75/076,920 3/22/1996 1/21/1997 WM BUSINESS BANK Fictitious Business Name California Washington Mutual Bank WM BUSINESS BANK Tradename Washington Washington Mutual Bank N/A 4/5/1999 4/5/1999 WOMAN WITH TORCH and WHEAT Design (Stylized) United States Providian Financial Corporation 74/496,587 3/3/1994 10/3/1995 WORKING TOGETHER WORKS United States Washington Mutual Bank, FA 74/270,764 4/30/1992 8/9/1994 XCEEDLOAN United States Washington Mutual Bank, FA 76/138,635 10/2/2000 7/2/2002 YOU BELONG AT THE DIME. (Stylized) United States The Dime Savings Bank of New York, FSB 75/672,447 4/1/1999 YOU'RE WORTH MORE AT THE DIME United States The Dime Savings Bank of New York, FSB 78/021,282 8/15/2000 AMERICA BEAUTIFUL PROSPEROUS Chinese Characters Taiwan Home Savings of America FSB 79 8782 3/2/1990 9/1/1991 ARIA Argentina Providian Financial Corporation 1/21/2000 6/7/2001 ARIA Argentina Providian Financial Corporation 1/21/2000 6/7/2001 ARIA Argentina Providian Financial Corporation 1/21/2000 6/7/2001 ARIA Community Providian Financial Corporation 9/28/1999 8/28/2001 ARIA United Kingdom Providian Financial Corporation 9/28/1999 12/8/2000 CREDITPOINT Australia Homeside Lending, Inc. 3/31/2000 9/29/2000 X-25 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date CREDITPOINT United Kingdom Homeside Lending, Inc. 4/3/2000 10/19/2001 FIRST SELECT Argentina Providian Financial Corporation 1/21/2000 9/17/2002 FRIEND OF THE FAMILY, THE Canada Washington Mutual Bank 10/30/1998 TMA589,641 9/12/2003 PLATINUM ADVANTAGE CLUB Community Providian Financial Corporation 12/12/1998 5/11/2000 PROVIDIAN Argentina Providian Financial Corporation 7/10/2000 8/1/2002 PROVIDIAN Argentina Providian Financial Corporation 7/10/2000 8/1/2002 PROVIDIAN Argentina Providian Financial Corporation 7/10/2000 1/24/2002 PROVIDIAN Argentina Providian Financial Corporation 7/10/2000 8/1/2002 PROVIDIAN Australia New American Capital Inc. 3/1/2001 1/24/2002 PROVIDIAN Brazil New American Capital Inc. 10/5/2001 PROVIDIAN Brazil New American Capital Inc. 10/5/2001 PROVIDIAN Canada New American Capital Inc. 12/3/1993 PROVIDIAN Chile Providian Financial Corporation 1/16/2002 1/16/2002 PROVIDIAN China P.R. Providian Financial Corporation 3/1/2001 10/7/2002 PROVIDIAN China P.R. Providian Financial Corporation 3/1/2001 8/28/2002 PROVIDIAN Community New American Capital Inc. 10/8/1998 3/22/2002 PROVIDIAN India Providian Financial Corporation 4/4/2001 4/4/2001 PROVIDIAN India Providian Financial Corporation 4/4/2001 1/6/2005 PROVIDIAN Japan Providian Financial Corporation 2001-22630 1/17/2003 3/13/2001 PROVIDIAN Mexico Providian Financial Corporation 1/4/1994 5/27/1994 PROVIDIAN South Africa Providian Financial Corporation 2001/12037 7/11/2001 2001/12037 7/11/2001 PROVIDIAN South Africa Providian Financial Corporation 2001/12038 7/11/2001 2001/12038 7/11/2001 PROVIDIAN South Korea Providian Financial Corporation 3267/2001 3/2/2001 PROVIDIAN United Kingdom New American Capital Inc. 10/8/1998 2/13/2002 PROVIDIAN Uruguay Providian Financial Corporation 3/5/2001 7/26/2001 X-26 Mark Country Class Current Owner App. No. App. Date Reg. No. Reg. Date PROVIDIAN FINANCIAL Argentina Providian Financial Corporation 7/10/2000 8/1/2002 PROVIDIAN FINANCIAL Argentina Providian Financial Corporation 7/10/2000 8/1/2002 PROVIDIAN FINANCIAL Argentina Providian Financial Corporation 7/10/2000 8/1/2002 PROVIDIAN FINANCIAL Argentina Providian Financial Corporation 7/10/2000 1/24/2002 PROVIDIAN FINANCIAL Argentina Providian Financial Corporation 7/10/2000 8/1/2002 PROVIDIAN FINANCIAL Brazil Providian Financial Corporation 10/5/2001 PROVIDIAN FINANCIAL Brazil Providian Financial Corporation 10/5/2001 WAMUMORTGAGE Canada Washington Mutual Bank 12/22/1999 WOMAN WITH TORCH and WHEAT Design (Stylized) Argentina Providian Financial Corporation 7/10/2000 12/6/2001 WOMAN WITH TORCH and WHEAT Design (Stylized) Argentina Providian Financial Corporation 7/10/2000 12/6/2001 WOMAN WITH TORCH and WHEAT Design (Stylized) Argentina Providian Financial Corporation 7/10/2000 12/6/2001 WOMAN WITH TORCH and WHEAT Design (Stylized) Argentina Providian Financial Corporation 7/10/2000 12/6/2001 WOMAN WITH TORCH and WHEAT Design (Stylized) Canada New American Capital Inc. 3/18/1994 WOMAN WITH TORCH and WHEAT Design (Stylized) Community New American Capital Inc. 10/8/1998 2/9/2000 WOMAN WITH TORCH and WHEAT Design (Stylized) Mexico Providian Financial Corporation 4/7/1994 6/16/1994 WOMAN WITH TORCH and WHEAT Design (Stylized) United Kingdom New American Capital Inc. 10/8/1998 9/24/1999 X-27 Part II:Patents/Patent Applications PATENTS Title Comments App. No./ Patent No. Filed/ Issued Art Unit METHOD AND SYSTEM FOR CREATING AND MAINTAINING AN INDEX FOR TRACKING FILES RELATING TO PEOPLE Granted Owner:Providian Financial Corporation 10/157,596 05/28/2002 11/22/2005 DATABASE COMPUTER ARCHITECTURE FOR MANAGING AN INCENTIVE AWARD PROGRAM AND CHECKING FLOAT OF FUNDS AT TIME OF PURCHASE Granted Owner:American Savings Bank, F.A. 08/486,681 06/07/1995 03/31/1998 METHOD FOR ISSUING A SECURED CREDIT CARD Granted Owner:Providian Financial Corporation 08/760,148 12/03/1996 09/07/1999 NEURAL NETWORK BASED DECISION PROCESSOR AND METHOD Granted Owner:Providian Bancorp Services 09/761,328 01/16/2001 08/24/2004 PATENT APPLICATIONS Title Comments App. No./ Filed Art Unit ACCOUNT OPENING SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT Owner:Providian Financial Corporation 10/161,347 05/31/2002 CAPITAL ALLOCATION MODEL Owner:Providian Financial Corporation 10/262,379 09/30/2002 METHOD, SYSTEM AND COMPUTER PROGRAM FOR FURNISHING INFORMATION TO CUSTOMER REPRESENTATIVES Owner:Providian Financial Corporation 10/226,681 08/22/2002 METHOD AND SYSTEM FOR PROVIDING CREDIT-RELATED INFORMATION TO FINANCIAL INSTITUTION CUSTOMERS Owner: Providian Financial Corporation 10/830,683 04/23/2004 METHOD AND SYSTEM FOR CREATING AND MAINTAINING AN INDEX FOR TRACKING FILES RELATING TO PEOPLE. Owner: Washington Mutual Bank (Granted 03/09/2010 under Patent No. 7,676,459) 11/155,386 06/17/2005 X-28 Part III: Copyrighted Material Type Title Copyright Claimant Creation Date Publication Date Reg. No. Reg. Date Serial Friend of the Family Catalog: Your Guide to Financial services at Washington Mutual Washington Mutual Savings Bank Serial Friend of the Family Catalog: Your Guide to Financial Services at Washington Mutual Washington Mutual Savings Bank 1988-12-28 TX0002529187 1989-03-22 Serial Friend of the Family Catalog: Your Guide to Financial Services at Washington Mutual Washington Mutual Savings Bank 1987-09-24 TX0002360607 1988-07-29 Serial Friend of the Family Catalog: Your Guide to Financial Services at Washington Mutual Washington Mutual Savings Bank 1986-05-29 1986-12-08 TX0001922255 TX0002027885 1986-09-30 1987-03-30 Computer File School Savings Washington Mutual Bank (Seattle) 1992-04-10 TX0004061074 1995-05-17 Computer File School Savings Tattler Program Washington Mutual Bank (Seattle) 1992-04-08 TX0004061073 1995-05-17 Recorded Document Facing Tax Reform, Brochure/1987 ed. Washington Mutual Savings Bank 1988-07-17 1988-10-20 V2408P493-495 1988-10-31 Recorded Document Friend of the Family; Catalog/1987 ed. Washington Mutual Savings Bank 1988-07-21 V2408P489-492 1988-10-31 Recorded Document Friend of the Family Catalog Washington Mutual Savings Bank 1986-09-19 V2240P009-013 1987-03-03 Text Providian PRO Portfolio Return Optimizer Providian Corporation 1996-05-15 TX0004297076 1996-06-03 Serial Providian Stable Value Benchmark Providian Corporation Serial Providian Stable Value Benchmark Providian Corporation TX0004265116 TX0004335789 TX0004357329 TX0004379051 TX0004402492 TX0004437615 1996-04-26 1996-09-05 1996-09-30 1996-12-05 1996-12-24 1997-01-31 X-29 EXHIBIT “Y” WMI INTELLECTUAL PROPERTY Y Part I:Trademarks Mark Country Application Number Application Date Registration Number Registration Date LAM United States 77/031,085 10/27/2006 7/17/2007 LAWYERS ASSET MANAGEMENT United States 78/952,942 8/15/2006 7/3/2007 LAWYERS ASSET MANAGEMENT California 11/9/2006 11/9/2006 TIMCOR California 11/9/2006 11/9/2006 TIMCOR United States 7/031,077 10/27/2006 6/17/2008 Y-1 Part II:Domain Names 1031info.com timcorp.org 1031intercambio.com timcorservice.com aria.com timcorservice.net ariabillsnap.com timcorservice.org ariaservice.com gobuysmart.biz ariasucks.com gobuysmart.com cedarbrookcenter.com gobuysmart.info cedarbrookcenter.net gobuysmart.net kerrykillinger.com gobuysmart.org kerrykillinger.net buysmartbiz.biz kerrykillinger.org buysmartbiz.com killinger.net buysmartbiz.info killinger.org buysmartbiz.net na1031.com buysmartbiz.org na1031.net buysmartcentral.biz na1031.org buysmartcentral.net timcor.com buysmartcentral.com timcor.net buysmartcentral.info timcor.org buysmartcentral.org timcor1031.net buysmarthere.biz timcor1031.org buysmarthere.com timcor1031exchange.com buysmarthere.info timcor1031exchange.net buysmarthere.net timcor1031exchange.org buysmarthere.org timcor1031exchangeservice.com buysmartoffers.biz timcor1031exchangeservice.net buysmartoffers.com timcor1031exchangeservice.org buysmartoffers.info timcor1031service.com buysmartoffers.net timcor1031service.net buysmartoffers.org timcor1031service.org buysmartsaving .biz timcor1031services.com buysmartsaving.com timcor1031services.net buysmartsaving.info timcor1031services.org buysmartsaving.net timcorexchange.com buysmartsaving.org timcorexchange.net buysmartsavings.biz timcorexchange.org buysmartsavings.com timcorexchangeservice.com buysmartsavings.info timcorexchangeservice.net buysmartsavings.net timcorexchangeservice.org buysmartsavings.org timcorexchangeservices.com wamuinc.net timcorexchangeservices.net timcorexchangeservices.org timcorfinancial.com Y-2 EXHIBIT “Z” LOANS SERVICED BY JPMORGAN Z SFR Loans: SFR Loans: Consumer Loans: Z-2 EXHIBIT “AA” GOVERNING SERVICE AGREEMENTS AA Servicing Agreement, dated August 29, 1997, between Home Savings of America, FSB and Ahmanson Obligation Company Servicing Agreement, dated September 16, 2002, between Ahmanson Obligation Company and Washington Mutual Bank AA-1 EXHIBIT “BB” LIST OF EXCLUDED PARTIES A. Tracy Aguilar, Judy Vinson Anderson, David Beck, Thomas W. Casey, James Corcoran, Cheryl Feltgen, Minh Holman, Ken Kido, Kerry Killinger, Quyen X. Lam, Binh Lay, Linda Ly, Jesus Martinez, Brian Minkow, Everado Navarro, Chris O’Brien, Adrian Ochoa, Eric Ostgarden, Alice Padilla, Tyler Quach, Edgar Rios, Rosie Rodriguez, Stephen Rotella, Joey Rubin, Humberto Saenz, David Schneider, Enock Tetteh, Armen Thomas, Veda Tran, Nancy Valeron, Frank Vella. B. Any Person who committed intentionally dishonest or intentionally fraudulent acts within the meaning of the Financial Institutions Bond Coverage on the Tower Insurance Programs causing loss to WMB, other than any Person serving as a current director or officer of WMI or WMB or their subsidiaries or Affiliates or a Retained Professional. C. Any of WMB’s professionals, attorneys, accountants, brokers, appraisers, title companies, closing agents, or any other Person who was retained by or for the benefit of WMB or any of WMB’s subsidiaries except (1) any Person in their capacity as a current or former WMB employee (other than the Persons listed in Paragraph A above), (2) the Retained Professionals, and (3) any Person serving as a current director or officer of WMI or WMB or their subsidiaries or Affiliates. BB
